DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figure 2 in the black and white line drawings  is illegible.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130024249 A1, filed 04/05/2011, hereinafter “Zohar”, in view of US 20160320194 A1, filed 04/29/2015, hereinafter “Liu”, and further in view of US 20180086353 A1, filed 09/28/2017, hereinafter “Holbrooke”.

Regarding Claim 1, Zohar teaches:
An automated method for routing transport vehicles, comprising: (see at least [0048] and figure 3)
receiving at a processor of a routing system (see at least [0030]-[0034], wherein the routing system comprises a server, and see at least [0097], wherein the server comprises computing resources, or processors) computer data from a plurality of intended transport vehicle passengers indicative of a current location and an intended destination of each said intended transport vehicle passenger; (see at least [0069], wherein orders are received from a variety of computers such as cell phones, smartphones, computers, etc., and see at least [0065], wherein the orders are from a plurality of intended riders, or transport passengers, indicating their current location and desired destination, and see at least [0075], wherein the orders are data input into an algorithm in the form of tuples containing source, destination, passenger, time, and constraint information)
designating at said processor a maximum degree of route circuity for each said intended transport vehicle passenger and calculating a maximum travel time for each said intended transport vehicle passenger based on said maximum degree of route circuity; (see at least [0083]-[0084], wherein α represents the maximum degree of route circuity for each request, and tishared represents the maximum travel time per each individual request ri)
determining at said processor an optimal travel routing for a plurality of transport vehicles to transport each said intended transport vehicle passenger for each said intended transport vehicle passenger, and using said maximum travel time for each said intended transport vehicle passenger as a constraint for determining the optimal travel routing; (see at least [0083]-[0084], wherein the algorithm outputs a route and timing for each of the plurality of transport vehicles and each of the plurality of transport vehicle passengers, and the algorithm is constrained by tishared, the maximum travel time for each request i as determined above. Additionally, see at least [0086], wherein the routing output by the algorithm is optimized in view of cost savings)
and transmitting from said routing system computer a routing signal to each said transport vehicle (see at least [0069], [0105], and figure 7, wherein the output of the algorithm is sent to each transport vehicle)
Zohar remains silent on:
from and to a plurality of primary transportation hubs
between one of the plurality of primary transportation hubs and a final destination or starting point
instructing each said transport vehicle to travel along a determined optimal travel routing for each said transport vehicle.
Liu teaches:
from and to a plurality of primary transportation hubs (see as least [0015], where the transportation system includes multi-model transportation hubs, and users travel to and from the hubs)
between one of the plurality of primary transportation hubs and a final destination or starting point (see at least [0035], wherein the users, or transport vehicle passengers, travel between hubs and final destinations, or between the hubs (both the origin and the destination are different transportation hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Zohar with Liu’s technique of routing transport vehicles to and from a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017])
Holbrooke teaches:
instructing each said transport vehicle to travel along a determined optimal travel routing for each said transport vehicle. (see at least [0010], wherein, when a transport vehicle has a determined optimal travel route, the vehicle is instructed to autonomously travel on the determined route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zohar and Liu with Holbrooke’s technique of instructing transport vehicles to travel along a determined optimal travel route. It would have been obvious to modify because doing so enables optimization of modular and high-speed transportation services. For example, using autonomous transport vehicles would allow for improved loading and unloading within a high-speed transportation system, as recognized by Holbrooke (see at least [0003]-[0004] and [0010]-[0014]). This would allow for faster and optimized point to point delivery of payloads in view of scheduling and costs (see at least [0010]-[0011]). For example, if a ride requestor is traveling to a restaurant reservation, the autonomous transport vehicle can communicate with the high-speed transportation system hub in advance to purchase tickets and select the correct destination hub (see at least [0012]). Finally, using autonomous transport vehicles allows for rapid transfer of transport vehicles between hubs to meet changing demands in each hub location (see at least [0014]).

Regarding Claim 2, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 1 as discussed above, and Zohar remains silent on:
wherein one of said current location and said intended location of each intended transport vehicle passenger further comprises one of said primary transportation hubs.
Liu teaches:
wherein one of said current location and said intended location of each intended transport vehicle passenger further comprises one of said primary transportation hubs. (see at least [0035], wherein the users, or transport vehicle passengers, travel between hubs and final destinations, or between the hubs (both the origin and the destination are different transportation hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of routing transport vehicles to and from a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).

Regarding Claim 3, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 1 as discussed above, and Zohar additionally teaches:
wherein a maximum travel time for one of said intended transport vehicle passengers is calculated as said maximum degree of route circuity for said one of said intended transport vehicle passengers multiplied by an actual, direct travel time for said one of said intended transport vehicle passengers between a current location and an intended destination of said one of said intended transport vehicle passengers. (see at least [0083]-[0084], wherein the routing algorithm is constrained by equation
    PNG
    media_image1.png
    9
    149
    media_image1.png
    Greyscale
Wherein tishared represents the travel time on a potential route for each request ri, and it cannot exceed a maximum value, which is calculated by multiplying maximum degree of route circuity α by tidirect. tidirect represents the actual travel time for the passenger associated with request i on their direct route, without ride sharing, which would be between the passenger’s current location and intended destination. See equation reproduced below)

Regarding Claim 4, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 1 as discussed above, and Zohar additionally teaches:
wherein said step of using said maximum travel time for each said intended transport vehicle passenger as a constraint further comprises: (as discussed above)
iteratively evaluating at said processor proposed travel routes; (However, Zohar teaches a similar method- see at least [0066], wherein a set of initial possible travel routes are generated, then rated or ranked based on a determined metric, and then an optimization algorithm is used to optimize the routes for the metric. The optimization algorithm can include simulated annealing, which is an iterative optimization algorithm. Per pages 12-13 of Applicant’s Specification, a simulated annealing algorithm utilizes iteration to evaluate travel routes. Zohar also discloses using other iterative optimization problems such as gradient descent and tabu search)
one of said intended transport vehicle passengers' maximum travel time(see at least [0083]-[0084], wherein the algorithm is constrained by tishared, which represents the maximum travel time per each individual request ri)
Zohar does not explicitly teach:
and upon determining at said processor that a proposed travel route will incur a travel time for one of said intended transport vehicle passengers that exceeds said one of said intended transport vehicle passengers' maximum travel time, causing said processor to disregard said proposed travel route. (However, Zohar teaches the maximum travel time being a requirement- see at least [0083]-[0084], which inherently means that proposed routes that violate the maximum travel time constraint will be disregarded. Zohar also teaches disregarding requests that cannot be completed within the constraints of the available resources- see at least [0083])
Liu teaches:
and upon determining at said processor that a proposed travel route will incur a travel time for one of said intended transport vehicle passengers that exceeds said one of said intended transport vehicle passengers' maximum travel time, causing said processor to disregard said proposed travel route. (see at least [0050], wherein, during the routing algorithm, if a candidate route for a requesting user, or intended transport vehicle passenger, is determined to violate the determined time constraints, the candidate route is discarded)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of disregarding proposed travel routes that violate a time constraint. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).

Regarding Claim 5, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 4 as discussed above, and Zohar additionally teaches:
further comprising the step of continuing to iteratively evaluate at said processor proposed travel routes until said optimal travel routing is generated, (see at least [0066]-[0067], wherein the iterative optimization algorithm (simulated annealing) generates a route,  and see at least [0090]-[0091], wherein the algorithm runs until the solution is optimized, and see at least [0086], wherein the algorithm is run with the goal of optimizing a chosen metric)
wherein said optimal travel routing (i) does not incur a travel time for any intended transport vehicle passenger that exceeds said any intended transport vehicle passenger's maximum travel time, and (ii) minimizes costs associated with said proposed travel routes. (see at least [0083]-[0084], wherein the generated optimal travel routing for each request ri has an incurred travel time tishare, and where the incurred travel time cannot exceed the determined maximum travel time for each request, and see at least [0086]-[0089], wherein the generated route minimizes costs for the determined proposed routes from the algorithm, represented by “savings”, the ratio of the costs from ride sharing to the costs from each passenger travelling directly) 

Regarding Claim 6, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 5 as discussed above, and Zohar additionally teaches:
wherein said costs associated with said proposed travel routes further comprise transport vehicle operation costs and individual passenger travel time value costs. (see at least [0086]-[0088], wherein one of the costs optimized for includes the cost of hiring the transport vehicle for the entire proposed route, or transport vehicle operation costs, and see at least [0089], wherein the algorithm also optimized for costs including elapsed travel time, and see at least [0085], wherein each individual passenger has a defined time value cost, i.e. a passenger in a hurry to catch a plan will have a higher travel time value cost)

Regarding Claim 7, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 4 as discussed above, and Zohar additionally teaches:
further comprising the steps of: 
determining at said processor that a number of transport vehicles is insufficient to transport all intended transport vehicle passengers associated with said first one of said primary transportation hubs to their destination, (see at least [0103], wherein it is determined that, due to a large-event scenario, more transport vehicles is needed to transport all intended transport vehicle passengers from a hub (train station) to a destination (concert arena))
Zohar remains silent on:
defining at said processor a transit network comprising said plurality of primary transportation hubs; 
and upon determining at said processor that a number of transport vehicles associated with a first one of said primary transportation hubs is insufficient, 
causing said routing signal to include an instruction to one or more transport vehicles associated with a second one of said primary transportation hubs in said transit network to collect and transport intended transport vehicle passengers associated with said first one of said primary transportation hubs.
Liu teaches:
defining at said processor a transit network comprising said plurality of primary transportation hubs; (see at least [0033] and figure 2A, wherein a transit network 200 includes a plurality of primary transportation hubs 202A-F, and see at least [0036], wherein the processor of the ride sharing server is in communication with the transit network and hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of defining a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).
Holbrooke teaches:
and upon determining at said processor that a number of transport vehicles associated with a first one of said primary transportation hubs is insufficient, causing said routing signal to include an instruction to one or more transport vehicles associated with a second one of said primary transportation hubs in said transit network to collect and transport intended transport vehicle passengers associated with said first one of said primary transportation hubs. (see at least [0014], wherein transport service vehicles associated with a first city (second primary transportation hub) are transferred to a second city (first primary transportation hub) in response to demand rising in the second city, and see at least [0132] and figure 11, wherein the transport demand for a first and second location, and a number of transport vehicles available in the locations are used to determine that vehicles in the first location are needed to fulfill demand in the second location, and the vehicles in the first location are instructed to travel to the second location based on the determination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zohar, Liu, and Holbrooke with Holbrooke’s technique of instructing transport vehicles to travel to another hub to meet transport demand for that hub. It would have been obvious to modify because doing so enables optimization of modular and high-speed transportation services. For example, using autonomous transport vehicles would allow for improved loading and unloading within a high-speed transportation system, as recognized by Holbrooke (see at least [0003]-[0004] and [0010]-[0014]). This would allow for faster and optimized point to point delivery of payloads in view of scheduling and costs (see at least [0010]-[0011]). For example, if a ride requestor is traveling to a restaurant reservation, the autonomous transport vehicle can communicate with the high-speed transportation system hub in advance to purchase tickets and select the correct destination hub (see at least [0012]). Finally, using autonomous transport vehicles allows for rapid transfer of transport vehicles between hubs to meet changing demands in each hub location (see at least [0014]).

Regarding Claim 8, Zohar teaches:
A system for the automated routing of transport vehicles, comprising a memory and a processor in data communication with said memory, the memory having computer executable instructions stored thereon configured to be executed by the processor to cause the system to: (see at least [0030]-[0034], wherein the routing system comprises a server, and see at least [0097], wherein the server comprises computing resources (processors) and storage resources (memory) in order to handle the user transport requests)
receive data from a plurality of intended transport vehicle passengers indicative of a current location and an intended destination of each said intended transport vehicle passenger; (see at least [0069], wherein orders are received, and see at least [0065], wherein the orders are from a plurality of intended riders, or transport passengers, indicating their current location and desired destination, and see at least [0075], wherein the orders are data input into an algorithm in the form of tuples containing source, destination, passenger, time, and constraint information)
designate a maximum degree of route circuity for each said intended transport vehicle passenger and calculate a maximum travel time for each said intended transport vehicle passenger based on said maximum degree of route circuity; (see at least [0083]-[0084], wherein α represents the maximum degree of route circuity for each request, and tishared represents the maximum travel time per each individual request ri)
determine an optimal travel routing for a plurality of transport vehicles to transport each said intended transport vehicle passenger for each said intended transport vehicle passenger, and using said maximum travel time for each said intended transport vehicle passenger as a constraint for determining the optimal travel routing; (see at least [0083]-[0084], wherein the algorithm outputs a route and timing for each of the plurality of transport vehicles and each of the plurality of transport vehicle passengers, and the algorithm is constrained by tishared, the maximum travel time for each request i as determined above. Additionally, see at least [0086], wherein the routing output by the algorithm is optimized in view of cost savings)
and transmit a routing signal to each said transport vehicle. (see at least [0069], [0105], and figure 7, wherein the output of the algorithm is sent to each transport vehicle)
Zohar remains silent on:
from and to a plurality of primary transportation hubs
between one of the plurality of primary transportation hubs and a final destination or starting point
instructing each said transport vehicle to travel along a determined optimal travel routing for each said transport vehicle.
Liu teaches:
from and to a plurality of primary transportation hubs (see as least [0015], where the transportation system includes multi-model transportation hubs, and users travel to and from the hubs)
between one of the plurality of primary transportation hubs and a final destination or starting point (see at least [0035], wherein the users, or transport vehicle passengers, travel between hubs and final destinations, or between the hubs (both the origin and the destination are different transportation hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Zohar with Liu’s technique of routing transport vehicles to and from a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017])
Holbrooke teaches:
instructing each said transport vehicle to travel along a determined optimal travel routing for each said transport vehicle. (see at least [0010], wherein, when a transport vehicle has a determined optimal travel route, the vehicle is instructed to autonomously travel on the determined route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zohar and Liu with Holbrooke’s technique of instructing transport vehicles to travel along a determined optimal travel route. It would have been obvious to modify because doing so enables optimization of modular and high-speed transportation services. For example, using autonomous transport vehicles would allow for improved loading and unloading within a high-speed transportation system, as recognized by Holbrooke (see at least [0003]-[0004] and [0010]-[0014]). This would allow for faster and optimized point to point delivery of payloads in view of scheduling and costs (see at least [0010]-[0011]). For example, if a ride requestor is traveling to a restaurant reservation, the autonomous transport vehicle can communicate with the high-speed transportation system hub in advance to purchase tickets and select the correct destination hub (see at least [0012]). Finally, using autonomous transport vehicles allows for rapid transfer of transport vehicles between hubs to meet changing demands in each hub location (see at least [0014]).

Regarding Claim 9, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 8 as discussed above, and Zohar remains silent on:
wherein one of said current location and said intended location of each intended transport vehicle passenger further comprises one of said primary transportation hubs.
Liu teaches:
wherein one of said current location and said intended location of each intended transport vehicle passenger further comprises one of said primary transportation hubs. (see at least [0035], wherein the users, or transport vehicle passengers, travel between hubs and final destinations, or between the hubs (both the origin and the destination are different transportation hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of routing transport vehicles to and from a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).

Regarding Claim 10, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 8 as discussed above, and Zohar additionally teaches:
wherein a maximum travel time for one of said intended transport vehicle passengers is calculated as said maximum degree of route circuity for said one of said intended transport vehicle passengers multiplied by an actual, direct travel time for said one of said intended transport vehicle passengers between a current location and an intended destination of said one of said intended transport vehicle passengers. (see at least [0083]-[0084], wherein the routing algorithm is constrained by equation
    PNG
    media_image1.png
    9
    149
    media_image1.png
    Greyscale
Wherein tishared represents the travel time on a potential route for each request ri, and it cannot exceed a maximum value, which is calculated by multiplying maximum degree of route circuity α by tidirect. tidirect represents the actual travel time for the passenger associated with request i on their direct route, without ride sharing, which would be between the passenger’s current location and intended destination. See equation reproduced below)

Regarding Claim 11, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 8 as discussed above, and Zohar additionally teaches:
wherein said computer executable instructions for using said maximum travel time for each said intended transport vehicle passenger as a constraint are further configured to: (as discussed above)
iteratively evaluate proposed travel routes; (However, Zohar teaches a similar method- see at least [0066], wherein a set of initial possible travel routes are generated, then rated or ranked based on a determined metric, and then an optimization algorithm is used to optimize the routes for the metric. The optimization algorithm can include simulated annealing, which is an iterative optimization algorithm. Per pages 12-13 of Applicant’s Specification, a simulated annealing algorithm utilizes iteration to evaluate travel routes. Zohar also discloses using other iterative optimization problems such as gradient descent and tabu search)
one of said intended transport vehicle passengers' maximum travel time(see at least [0083]-[0084], wherein the algorithm is constrained by tishared, which represents the maximum travel time per each individual request ri)
Zohar does not explicitly teach:
and upon determining that a proposed travel route will incur a travel time for one of said intended transport vehicle passengers that exceeds said one of said intended transport vehicle passengers' maximum travel time, cause said processor to disregard said proposed travel route. (However, Zohar teaches the maximum travel time being a requirement- see at least [0083]-[0084], which inherently means that proposed routes that violate the maximum travel time constraint will be disregarded. Zohar also teaches disregarding requests that cannot be completed within the constraints of the available resources- see at least [0083])
Liu teaches:
and upon determining that a proposed travel route will incur a travel time for one of said intended transport vehicle passengers that exceeds said one of said intended transport vehicle passengers' maximum travel time, cause said processor to disregard said proposed travel route. (see at least [0050], wherein, during the routing algorithm, if a candidate route for a requesting user, or intended transport vehicle passenger, is determined to violate the determined time constraints, the candidate route is discarded)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of disregarding proposed travel routes that violate a time constraint. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).

Regarding Claim 12, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 11 as discussed above, and Zohar additionally teaches:
wherein said computer executable instructions are further configured to continue to iteratively evaluate proposed travel routes until said optimal travel routing is generated, (see at least [0066]-[0067], wherein the iterative optimization algorithm (simulated annealing) generates a route,  and see at least [0090]-[0091], wherein the algorithm runs until the solution is optimized, and see at least [0086], wherein the algorithm is run with the goal of optimizing a chosen metric)
wherein said optimal travel routing (i) does not incur a travel time for any intended transport vehicle passenger that exceeds said any intended transport vehicle passenger's maximum travel time, and (ii) minimizes costs associated with said proposed travel routes. (see at least [0083]-[0084], wherein the generated optimal travel routing for each request ri has an incurred travel time tishare, and where the incurred travel time cannot exceed the determined maximum travel time for each request, and see at least [0086]-[0089], wherein the generated route minimizes costs for the determined proposed routes from the algorithm, represented by “savings”, the ratio of the costs from ride sharing to the costs from each passenger travelling directly) 

Regarding Claim 13, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 12 as discussed above, and Zohar additionally teaches:
wherein said costs associated with said proposed travel routes further comprise transport vehicle operation costs and individual passenger travel time value costs. (see at least [0086]-[0088], wherein one of the costs optimized for includes the cost of hiring the transport vehicle for the entire proposed route, or transport vehicle operation costs, and see at least [0089], wherein the algorithm also optimized for costs including elapsed travel time, and see at least [0085], wherein each individual passenger has a defined time value cost, i.e. a passenger in a hurry to catch a plan will have a higher travel time value cost)

Regarding Claim 14, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 11 as discussed above, and Zohar additionally teaches:
wherein said computer executable instructions are further configured to: 
determining that a number of transport vehicles is insufficient to transport all intended transport vehicle passengers associated with said first one of said primary transportation hubs to their destination, (see at least [0103], wherein it is determined that, due to a large-event scenario, more transport vehicles is needed to transport all intended transport vehicle passengers from a hub (train station) to a destination (concert arena))
Zohar remains silent on:
define a transit network comprising said plurality of primary transportation hubs; 
and upon determining that a number of transport vehicles associated with a first one of said primary transportation hubs is insufficient, 
cause said routing signal to include an instruction to one or more transport vehicles associated with a second one of said primary transportation hubs in said transit network to collect and transport intended transport vehicle passengers associated with said first one of said primary transportation hubs.
Liu teaches:
define a transit network comprising said plurality of primary transportation hubs; (see at least [0033] and figure 2A, wherein a transit network 200 includes a plurality of primary transportation hubs 202A-F, and see at least [0036], wherein the processor of the ride sharing server is in communication with the transit network and hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of defining a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).
Holbrooke teaches:
and upon determining that a number of transport vehicles associated with a first one of said primary transportation hubs is insufficient, cause said routing signal to include an instruction to one or more transport vehicles associated with a second one of said primary transportation hubs in said transit network to collect and transport intended transport vehicle passengers associated with said first one of said primary transportation hubs. (see at least [0014], wherein transport service vehicles associated with a first city (second primary transportation hub) are transferred to a second city (first primary transportation hub) in response to demand rising in the second city, and see at least [0132] and figure 11, wherein the transport demand for a first and second location, and a number of transport vehicles available in the locations are used to determine that vehicles in the first location are needed to fulfill demand in the second location, and the vehicles in the first location are instructed to travel to the second location based on the determination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zohar, Liu, and Holbrooke with Holbrooke’s technique of instructing transport vehicles to travel to another hub to meet transport demand for that hub. It would have been obvious to modify because doing so enables optimization of modular and high-speed transportation services. For example, using autonomous transport vehicles would allow for improved loading and unloading within a high-speed transportation system, as recognized by Holbrooke (see at least [0003]-[0004] and [0010]-[0014]). This would allow for faster and optimized point to point delivery of payloads in view of scheduling and costs (see at least [0010]-[0011]). For example, if a ride requestor is traveling to a restaurant reservation, the autonomous transport vehicle can communicate with the high-speed transportation system hub in advance to purchase tickets and select the correct destination hub (see at least [0012]). Finally, using autonomous transport vehicles allows for rapid transfer of transport vehicles between hubs to meet changing demands in each hub location (see at least [0014]).

Regarding Claim 15, Zohar teaches:
A non-transitory computer-readable medium having stored thereon one or more code sections each comprising a plurality of instructions executable by one or more processors, the instructions configured to cause the one or more processors to perform the actions of an automated method for routing transport vehicles, the actions of the method comprising the steps of: (see at least [0030]-[0034], wherein the routing system comprises a server, and see at least [0097], wherein the server comprises computing resources (processors) and storage resources (storage medium) in order to handle the user transport requests)
receiving data from a plurality of intended transport vehicle passengers indicative of a current location and an intended destination of each said intended transport vehicle passenger; (see at least [0069], wherein orders are received from a variety of computers such as cell phones, smartphones, computers, etc., and see at least [0065], wherein the orders are from a plurality of intended riders, or transport passengers, indicating their current location and desired destination, and see at least [0075], wherein the orders are data input into an algorithm in the form of tuples containing source, destination, passenger, time, and constraint information)
designating a maximum degree of route circuity for each said intended transport vehicle passenger and calculating a maximum travel time for each said intended transport vehicle passenger based on said maximum degree of route circuity; (see at least [0083]-[0084], wherein α represents the maximum degree of route circuity for each request, and tishared represents the maximum travel time per each individual request ri)
determining an optimal travel routing for a plurality of transport vehicles to transport each said intended transport vehicle passenger for each said intended transport vehicle passenger, and using said maximum travel time for each said intended transport vehicle passenger as a constraint for determining the optimal travel routing; (see at least [0083]-[0084], wherein the algorithm outputs a route and timing for each of the plurality of transport vehicles and each of the plurality of transport vehicle passengers, and the algorithm is constrained by tishared, the maximum travel time for each request i as determined above. Additionally, see at least [0086], wherein the routing output by the algorithm is optimized in view of cost savings)
and transmitting a routing signal to each said transport vehicle (see at least [0069], [0105], and figure 7, wherein the output of the algorithm is sent to each transport vehicle)
Zohar remains silent on:
from and to a plurality of primary transportation hubs
between one of the plurality of primary transportation hubs and a final destination or starting point
instructing each said transport vehicle to travel along a determined optimal travel routing for each said transport vehicle.
Liu teaches:
from and to a plurality of primary transportation hubs (see as least [0015], where the transportation system includes multi-model transportation hubs, and users travel to and from the hubs)
between one of the plurality of primary transportation hubs and a final destination or starting point (see at least [0035], wherein the users, or transport vehicle passengers, travel between hubs and final destinations, or between the hubs (both the origin and the destination are different transportation hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Zohar with Liu’s technique of routing transport vehicles to and from a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017])
Holbrooke teaches:
instructing each said transport vehicle to travel along a determined optimal travel routing for each said transport vehicle. (see at least [0010], wherein, when a transport vehicle has a determined optimal travel route, the vehicle is instructed to autonomously travel on the determined route)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zohar and Liu with Holbrooke’s technique of instructing transport vehicles to travel along a determined optimal travel route. It would have been obvious to modify because doing so enables optimization of modular and high-speed transportation services. For example, using autonomous transport vehicles would allow for improved loading and unloading within a high-speed transportation system, as recognized by Holbrooke (see at least [0003]-[0004] and [0010]-[0014]). This would allow for faster and optimized point to point delivery of payloads in view of scheduling and costs (see at least [0010]-[0011]). For example, if a ride requestor is traveling to a restaurant reservation, the autonomous transport vehicle can communicate with the high-speed transportation system hub in advance to purchase tickets and select the correct destination hub (see at least [0012]). Finally, using autonomous transport vehicles allows for rapid transfer of transport vehicles between hubs to meet changing demands in each hub location (see at least [0014]).

Regarding Claim 16, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 15 as discussed above, and Zohar remains silent on:
wherein one of said current location and said intended location of each intended transport vehicle passenger further comprises one of said primary transportation hubs.
Liu teaches:
wherein one of said current location and said intended location of each intended transport vehicle passenger further comprises one of said primary transportation hubs. (see at least [0035], wherein the users, or transport vehicle passengers, travel between hubs and final destinations, or between the hubs (both the origin and the destination are different transportation hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of routing transport vehicles to and from a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).

Regarding Claim 17, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 15 as discussed above, and Zohar additionally teaches:
wherein a maximum travel time for one of said intended transport vehicle passengers is calculated as said maximum degree of route circuity for said one of said intended transport vehicle passengers multiplied by an actual, direct travel time for said one of said intended transport vehicle passengers between a current location and an intended destination of said one of said intended transport vehicle passengers. (see at least [0083]-[0084], wherein the routing algorithm is constrained by equation
    PNG
    media_image1.png
    9
    149
    media_image1.png
    Greyscale
Wherein tishared represents the travel time on a potential route for each request ri, and it cannot exceed a maximum value, which is calculated by multiplying maximum degree of route circuity α by tidirect. tidirect represents the actual travel time for the passenger associated with request i on their direct route, without ride sharing, which would be between the passenger’s current location and intended destination. See equation reproduced below)

Regarding Claim 18, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 15 as discussed above, and Zohar additionally teaches:
wherein said step of using said maximum travel time for each said intended transport vehicle passenger as a constraint further comprises: (as discussed above)
iteratively evaluating proposed travel routes; (However, Zohar teaches a similar method- see at least [0066], wherein a set of initial possible travel routes are generated, then rated or ranked based on a determined metric, and then an optimization algorithm is used to optimize the routes for the metric. The optimization algorithm can include simulated annealing, which is an iterative optimization algorithm. Per pages 12-13 of Applicant’s Specification, a simulated annealing algorithm utilizes iteration to evaluate travel routes. Zohar also discloses using other iterative optimization problems such as gradient descent and tabu search)
one of said intended transport vehicle passengers' maximum travel time(see at least [0083]-[0084], wherein the algorithm is constrained by tishared, which represents the maximum travel time per each individual request ri)
Zohar does not explicitly teach:
and upon determining that a proposed travel route will incur a travel time for one of said intended transport vehicle passengers that exceeds said one of said intended transport vehicle passengers' maximum travel time, causing said processor to disregard said proposed travel route. (However, Zohar teaches the maximum travel time being a requirement- see at least [0083]-[0084], which inherently means that proposed routes that violate the maximum travel time constraint will be disregarded. Zohar also teaches disregarding requests that cannot be completed within the constraints of the available resources- see at least [0083])
Liu teaches:
and upon determining that a proposed travel route will incur a travel time for one of said intended transport vehicle passengers that exceeds said one of said intended transport vehicle passengers' maximum travel time, causing said processor to disregard said proposed travel route. (see at least [0050], wherein, during the routing algorithm, if a candidate route for a requesting user, or intended transport vehicle passenger, is determined to violate the determined time constraints, the candidate route is discarded)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of disregarding proposed travel routes that violate a time constraint. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).

Regarding Claim 19, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 18 as discussed above, and Zohar additionally teaches:
the method further comprising the step of continuing to iteratively evaluate proposed travel routes until said optimal travel routing is generated, (see at least [0066]-[0067], wherein the iterative optimization algorithm (simulated annealing) generates a route,  and see at least [0090]-[0091], wherein the algorithm runs until the solution is optimized, and see at least [0086], wherein the algorithm is run with the goal of optimizing a chosen metric)
wherein said optimal travel routing (i) does not incur a travel time for any intended transport vehicle passenger that exceeds said any intended transport vehicle passenger's maximum travel time, and (ii) minimizes costs associated with said proposed travel routes. (see at least [0083]-[0084], wherein the generated optimal travel routing for each request ri has an incurred travel time tishare, and where the incurred travel time cannot exceed the determined maximum travel time for each request, and see at least [0086]-[0089], wherein the generated route minimizes costs for the determined proposed routes from the algorithm, represented by “savings”, the ratio of the costs from ride sharing to the costs from each passenger travelling directly) 

Regarding Claim 20, Zohar, Liu, and Holbrooke in combination teach all of the limitations of Claim 18 as discussed above, and Zohar additionally teaches:
the method further comprising the steps of: 
determining that a number of transport vehicles is insufficient to transport all intended transport vehicle passengers associated with said first one of said primary transportation hubs to their destination, (see at least [0103], wherein it is determined that, due to a large-event scenario, more transport vehicles is needed to transport all intended transport vehicle passengers from a hub (train station) to a destination (concert arena))
Zohar remains silent on:
defining a transit network comprising said plurality of primary transportation hubs; 
and upon determining that a number of transport vehicles associated with a first one of said primary transportation hubs is insufficient, 
causing said routing signal to include an instruction to one or more transport vehicles associated with a second one of said primary transportation hubs in said transit network to collect and transport intended transport vehicle passengers associated with said first one of said primary transportation hubs.
Liu teaches:
defining a transit network comprising said plurality of primary transportation hubs; (see at least [0033] and figure 2A, wherein a transit network 200 includes a plurality of primary transportation hubs 202A-F, and see at least [0036], wherein the processor of the ride sharing server is in communication with the transit network and hubs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the combination of Zohar, Liu, and Holbrooke with Liu’s technique of defining a plurality of primary transportation hubs. It would have been obvious to modify because doing so enables ride-sharing routing optimization in accordance with information from connected and integrated ride-share vehicles and mass transit vehicles. This would result in the benefit of more optimal routing for users of a transportation service. For example, if a transport vehicle passenger would arrive at a hub later than expected and would miss an intended train, the ride-sharing system can provide an optimal alternate route, as recognized by Liu (see at least [0002] and [0014]-[0017]).
Holbrooke teaches:
and upon determining that a number of transport vehicles associated with a first one of said primary transportation hubs is insufficient, causing said routing signal to include an instruction to one or more transport vehicles associated with a second one of said primary transportation hubs in said transit network to collect and transport intended transport vehicle passengers associated with said first one of said primary transportation hubs. (see at least [0014], wherein transport service vehicles associated with a first city (second primary transportation hub) are transferred to a second city (first primary transportation hub) in response to demand rising in the second city, and see at least [0132] and figure 11, wherein the transport demand for a first and second location, and a number of transport vehicles available in the locations are used to determine that vehicles in the first location are needed to fulfill demand in the second location, and the vehicles in the first location are instructed to travel to the second location based on the determination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zohar, Liu, and Holbrooke with Holbrooke’s technique of instructing transport vehicles to travel to another hub to meet transport demand for that hub. It would have been obvious to modify because doing so enables optimization of modular and high-speed transportation services. For example, using autonomous transport vehicles would allow for improved loading and unloading within a high-speed transportation system, as recognized by Holbrooke (see at least [0003]-[0004] and [0010]-[0014]). This would allow for faster and optimized point to point delivery of payloads in view of scheduling and costs (see at least [0010]-[0011]). For example, if a ride requestor is traveling to a restaurant reservation, the autonomous transport vehicle can communicate with the high-speed transportation system hub in advance to purchase tickets and select the correct destination hub (see at least [0012]). Finally, using autonomous transport vehicles allows for rapid transfer of transport vehicles between hubs to meet changing demands in each hub location (see at least [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667